UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 20, 2014 VERITEQ CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 000-26020 43-1641533 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) , SUITE 200 DELRAY BEACH, FLORIDA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 561-846-7000 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Securities Purchase Agreement Effective on August 20, 2014 and 6% Convertible Promissory Note due August 4, 2015 VeriTeQ Corporation (the “Company”) entered into a securities purchase agreement, (the “Securities Agreement’), dated August 4, 2014, which became effective on August 20, 2014, the date of funding. The Securities Agreement was with an accredited investor (the “Investor”). Pursuant to the terms of the Securities Agreement, the Company issued and sold to the Investor a convertible promissory note, bearing interest at 6% per annum in the amount of $127,500, (the “6% Note.”). The 6% Note matures on August 4, 2015 and may be converted in whole or in part into the Company's common stock, at the option of the holder at a conversion price equal to a 40% discount from the average of the three lowest daily trading prices in the ten trading days prior to the day that the holder requests conversion.
